Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142955                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  GOLDEN GATEWAY PROPERTIES, LLC,                                                                          Brian K. Zahra,
           Plaintiff/Counter-Defendant/                                                                               Justices
           Appellee,
  v                                                                 SC: 142955
                                                                    COA: 299266
                                                                    Wayne CC: 10-001471-AV
  DIVERSIFIED RESTAURANT ENTERPRISES
  LLC,
            Defendant/Counter-Plaintiff/
            Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 9, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2011                  _________________________________________
           p0919                                                               Clerk